         Case 1:20-cv-11104-WGY Document 52 Filed 07/28/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 VICTIM RIGHTS LAW CENTER, et al.,
                                          Plaintiffs,
 v.
                                                        Civil Action No. 1:20-cv-11104-WGY
 Elisabeth D. DEVOS, in her official capacity as
 Secretary of the United States Department of
 Education, et al.,
                                         Defendant,

 FOUNDATION FOR INDIVIDUAL
 RIGHTS IN EDUCATION, INDEPENDENT
 WOMEN’S LAW CENTER, SPEECH FIRST,
 INC.,
               [Proposed] Intervenor-Defendants.

                                      NOTICE OF APPEAL
       Proposed Intervenor-Defendants—the Foundation for Individual Rights in Education, the

Independent Women’s Law Center, and Speech First, Inc.—now appeal to the U.S. Court of Appeals

for the First Circuit this Court’s order from July 27, 2020 denying their motion to intervene. Doc. 35.




                                                    1
         Case 1:20-cv-11104-WGY Document 52 Filed 07/28/20 Page 2 of 2



Dated: July 28, 2020                                  Respectfully submitted,

 /s/ Charles J. Cooper                                 /s/ Patrick Strawbridge
Charles J. Cooper (pro hac vice forthcoming)          Patrick Strawbridge
Brian W. Barnes (pro hac vice forthcoming)            CONSOVOY MCCARTHY PLLC
Nicole J. Moss (pro hac vice forthcoming)             Ten Post Office Square
COOPER & KIRK, PLLC                                   8th Floor South, PMB #706
1523 New Hampshire Ave., NW                           Boston, MA 02109
Washington, D.C. 20036                                (617) 227-0548
(202) 220-9600                                        patrick@consovoymccarthy.com
ccooper@cooperkirk.com
bbarnes@cooperkirk.com                                Cameron T. Norris (pro hac vice forthcoming)
nmoss@cooperkirk.com                                  Alexa R. Baltes (pro hac vice forthcoming)
                                                      CONSOVOY MCCARTHY PLLC
                                                      1600 Wilson Blvd., Ste. 700
                                                      Arlington, VA 22209
                                                      (703) 243-9423
                                                      cam@consovoymccarthy.com
                                                      lexi@consovoymccarthy.com

Counsel for Foundation for                            Counsel for Speech First, Inc. and Independent
Individual Rights in Education                        Women’s Law Center




                                 CERTIFICATE OF SERVICE
       I filed this notice via ECF, which will electronically notify everyone who requires notice.

       Dated: July 28, 2020                               /s/ Patrick Strawbridge




                                                  2
